Citation Nr: 1140750	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  05-14 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for an inguinal hernia, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to December 1975.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

In April 2011, the Veteran raised the issue of entitlement to service connection for diabetes mellitus.  That issue has not been developed for appellate review and is therefore referred to the RO for appropriate action.


FINDING OF FACT

The medical evidence of record shows that the Veteran has, at various times, had a small, recurrent hernia which was readily reducible and well supported by a truss or belt.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for an inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2006, March 2009, and November 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately indicate the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for hernia, inguinal, right, complete, reducible was granted by a January 1977 rating decision and a 0 percent rating was assigned under 38 C.F.R. § 4.114, Diagnostic Code 7338, effective December 6, 1975.  Subsequently, an April 1977 rating decision assigned a 100 percent rating under 38 C.F.R. § 4.30 from December 2, 1976 to January 31, 1977.  An April 2006 rating decision recharacterized the disability as inguinal hernia and assigned a 10 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7338, effective May 27, 2003.  Finally, an August 2008 rating decision recharacterized the disability as left inguinal hernia, status post repair, and assigned a 100 percent rating under 38 C.F.R. § 4.30 from June 13, 2008 to August 31, 2008.  As of September 1, 2008, a 10 percent rating was assigned.

In a May 2003 VA outpatient medical report, the Veteran complained of abdominal bulging with lifting, and burning in the lower groin region.  On physical examination, a minimal bulge was noted when the Veteran's head was lifted up in a supine position.  The assessment was left groin hernia.  The Veteran was recommended for surgical consultation.

In a September 2003 VA digestive conditions examination report, the Veteran complained of pain, swelling, and soreness, with increased pain on lifting or when rising from a prone position.  The Veteran occasionally wore a truss or belt that helped to reduce the hernia, but it did not alleviate persistent left side pain.  On physical examination, there was a palpable bulge in the left inguinal region whenever there was an increase in intra-abdominal pressure.  The Veteran had significant soreness in the left inguinal region.  No hernia or significant tenderness was noted in the right inguinal region.  The impression was left inguinal hernia recurrence.

In a September 2004 VA outpatient medical report, the Veteran complained of left inguinal region pain.

A January 2006 VA outpatient medical report stated that the Veteran had a recurrence of a left inguinal hernia and required a support belt.  On physical examination, the Veteran did not have an appreciable inguinal hernia.  The examiner noted that it was questionably reducible and was not bulging out on the day of examination.  The assessment was history of recurrence of left inguinal hernia.  The Veteran was given a prescription for a hernia support belt.

An October 2006 VA outpatient medical report stated that the Veteran was measured for a left inguinal hernia truss.

In an August 2007 VA digestive conditions examination report, the Veteran complained of a recurrence of a hernia on his left side.  He reported experiencing swelling, soreness, and increasing pain whenever he lifted weights or rose from a prone position.  The Veteran wore a truss to help reduce the hernia, and had significant irritation from wearing the truss.  On physical examination, a bulge was felt on palpation of the left side, with significant left side tenderness.  There was no tenderness in the right inguinal region, nor was there a visible ventral hernia.  The impression was recurrent left inguinal hernia which was reducible and well-supported by a truss.  The examiner stated that an opinion on whether it was operable would be left to a surgeon.

A May 2008 VA surgical consultation report stated that the Veteran was referred for a symptomatic, reducible, recurrent left inguinal hernia.  The Veteran reported that his hernia began recurring several years before, and reported experiencing a bulge in the left groin with lifting, coughing, and straining.  The bulge reduced with reclining, there was no history of hernia incarceration, and the Veteran constantly wore a truss, which helped.  On physical examination, there were scars from previous bilateral inguinal hernia operations, all well-healed.  There was no sign of a right inguinal hernia.  The Veteran was very tender on the left side, but the examiner could not tell whether the Veteran had a hernia because the Veteran could not cooperate with the examination due to tenderness.  The examiner stated that the presence of a hernia could not be verified, but the examiner believed that the Veteran did have a recurrence.

In June 2008, the Veteran underwent a laparoscopic repair of his recurrent left inguinal hernia.  Prior to the operation, the surgeon stated that it was difficult to appreciate the hernia recurrence, but the Veteran was very tender.  The Veteran wore a truss, which he said helped with the bulge, and reported that the bulge reduced when he reclined.  The left inguinal hernia was then successfully reduced and repaired by the surgical operation.

In an August 2008 VA outpatient medical report, the Veteran complained of some left groin discomfort, particularly with coughing.  On physical examination, no left groin bulge was noted, and there was no hernia found with palpation.  The assessment was that the Veteran was "doing well from the surgery standpoint."  The Veteran's left groin discomfort was felt to be appropriate for the post-operative time period.

A December 2009 VA digestive conditions examination report stated that the Veteran had a history of a left inguinal hernia which had been repaired in 1976 and 2008.  There was no history of injury or wound related to the hernia, or tuberculosis of the peritoneum.  On physical examination, no hernia was present.  On computed tomography examination, no inguinal hernia was visualized.  The diagnosis was inguinal hernia, status post repair times two, with no hernia present on examination.  Subsequently, a March 2011 addendum was provided to address "whether post-operative hernia is small and recurrent, not well supported by truss, or not readily reducible."  The examiner stated that "all the issues above are irrelevant as no hernia was found."

The Schedule includes a specific diagnostic code for rating inguinal hernias.  Under Diagnostic Code 7338, a 0 percent rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or is not operated, but remediable.  A 10 percent rating is assigned when the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating is assigned when the inguinal hernia is small, postoperative, recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is assigned where the inguinal hernia is large, postoperative, and recurrent, and is not well supported under ordinary conditions and is not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).

The medical evidence of record shows that the Veteran has, at various times, had a small, recurrent hernia which was readily reducible and well supported by a truss or belt.  With regard to the size of the hernia, it was described as "minimal" in May 2003 and could not be detected on examination in September 2003, January 2006, and May 2008.  Accordingly, the Board finds that the preponderance of the evidence demonstrates that the hernia was, at most, minimal in size.  The recurrent nature of the hernia is apparent because it recurred following the initial hernia repair in 1976.  With regard to reducibility, while the January 2006 VA outpatient medical report stated that it was questionably reducible, the hernia was specifically described as reducible in the August 2007 VA digestive conditions examination report and the May 2008 VA surgical consultation report.  Accordingly, the Board finds that the preponderance of the evidence demonstrates that the hernia was readily reducible.  Finally, the preponderance of the evidence of record also demonstrates that the Veteran regularly wore belts or trusses, which helped reduce or alleviate his symptoms, and the August 2007 VA digestive conditions examination report specifically stated that the Veteran's hernia was well-supported by a truss.

The Board finds that the medical evidence of record does not show that the Veteran's inguinal hernia has ever been irremediable, not well supported by truss, or not readily reducible.  In addition, the medical evidence of record shows that the Veteran's inguinal hernia was successfully repaired in June 2008, and that he has not had a hernia at any point since that time.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected inguinal hernia at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service- connected disability affects employment in ways not contemplated by the rating schedule, 38 C.F.R. § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for an inguinal hernia inadequate.  The Veteran's inguinal hernia was evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7338, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's inguinal hernia is manifested by, at most, a minimal, recurrent hernia which was readily reducible and well supported by a truss or belt.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his inguinal hernia.  A rating in excess of the currently assigned rating is provided for certain manifestations of inguinal hernias, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's inguinal hernia more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).

Accordingly, the Board find that the preponderance of the evidence is against a finding that the criteria for rating in excess of 10 percent are met, and the claim for increased rating must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for an inguinal hernia is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


